Citation Nr: 1711557	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 10 percent for a skin condition to include chloracne (hereinafter "skin condition").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter in February 2015 for further development.  The matter has now returned for adjudication.


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in July 2015 in relation to his claim for a skin condition; he failed to report for the VA examination and has not shown good cause for doing so.

2. Entitlement to an increased rating for a skin condition cannot be established without the scheduled examination.

3. The increased rating claim is not an initial original claim.


CONCLUSION OF LAW

The Veteran's claim for an increased rating for a skin condition to include chloracne is denied as a matter of law because he failed to report without good cause to a scheduled VA examination.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156, 3.655, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See June 2010 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence to the extent possible.  The Board remanded in February 2015 in part to obtain records from Dr. J. Hill.  The RO requested the Veteran "[c]omplete and return the enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information" so that the RO could obtain the medical records.  The RO further requested the Veteran provide "your complete treatment records from [Dr. Hill], particularly any records showing treatment for a skin disorder."  It does not appear from the records that the Veteran did either.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the RO's attempt to obtain the records from the Veteran, or his consent to obtain the records on his behalf, the RO has substantially complied with this remand instruction.

The Board's February 2015 remand also instructed the RO to obtain VA treatment records from May 2012.  The RO obtained these treatment records.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

As will be discussed below, the Board also remanded in order to obtain a further VA examination.  The RO scheduled an examination for July 2015; however, the Veteran did not appear for this examination.  The RO explained to the Veteran in the supplemental statement of the case that good cause for missing the examination was not given and that "[w]hen the examination is scheduled in conjunction with . . . a claim for increase, the claim shall be denied."  In a December 2016 statement, the Veteran's representative acknowledged that the Veteran failed to report for his skin examination, and provided no justification.  

Considering the steps taken by the RO, the Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, VA has fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  

II. Increased Rating

When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence.  However, when the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  The Veteran was granted service connection for his skin condition in May 2009.  He did not file a notice of disagreement within one year of that rating and the decision became final.  38 C.F.R. § 20.302.  The Veteran filed the instant claim for an increased rating in June 2010.  Thus, this is a claim for increase and not an original claim.  See 38 C.F.R. § 3.160(f).

In light of a medical summary containing a report from the Veteran that his skin condition was worse than reported in the prior VA examinations, the Board remanded the claim in February 2015.  The remand required the RO to obtain full medical records and a VA examination as close to a flare up as possible.  

The record reflects that the Veteran was scheduled for an additional VA examination in July 2015.  The record further reflects that the Veteran failed to report for the VA examination, and failed to provide good cause for his absence.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997) ("When a claimant fails to appear for a scheduled reexamination pursuant to a claim for an increased rating, 38 C.F.R. § 3.655(b) dictates that the claim be denied unless the appellant has good cause for his failure to appear.").  In this regard, the Board notes that the July 2015 supplemental statement of the case clearly indicated that the Veteran had failed to report for the scheduled examination, that good cause had not been provided for not reporting, and that the claim would be denied.  In December 2016, the Veteran's representative acknowledged that the Veteran failed to report, but did not offer any justification for that failure.

The further VA examination was necessary in this matter.  The Veteran asserted that his skin condition covered a larger percentage of his skin during a flare up than reported in the prior VA examination.  The Veteran's support included a report from Dr. Hill.  As discussed above, the RO attempted to obtain the complete records of Dr. Hill either from the Veteran directly, or from Dr. Hill after the Veteran signed a waiver.  The Veteran provided neither the records nor the authorization to obtain records directly from Dr. Hill.  Without the records or the examination, the evidence is not sufficient to make a determination as to the increased rating claim.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met, and the claim must be denied.  The Board does not have discretion to hold otherwise as the regulation uses the phrase "shall be denied."  The claim is denied.


ORDER

A rating in excess of 10 percent for the Veteran's skin condition to include chloracne is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


